UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-10319 USA MUTUALS (Exact name of registrant as specified in charter) 700 N. Pearl Street, Suite 900 Dallas, Texas 75201 (Address of principal executive offices) (Zip code) Eric Lansky U.S. Bancorp Fund Services, LLC 615 East Michigan Street, 2nd Floor Milwaukee, Wisconsin 53202 (Name and address of agent for service) (214) 953-0066 Registrant's telephone number, including area code Date of fiscal year end: March 31, 2011 Date of reporting period:June 30, 2010 Item 1. Schedule of Investments. Vice Fund Schedule of Investments June 30, 2010 (Unaudited) Ticker Symbol: VICEX Shares Value COMMON STOCKS - 92.3% Aerospace & Defense - 22.4% Applied Signal Technology, Inc. $ Garmin Ltd. (b) General Dynamics Corp. Goodrich Corp. Honeywell International Inc. Lockheed Martin Corp. Northrop Grumman Corp. Raytheon Co. Rockwell Collins, Inc. Smith & Wesson Holding Corp. (a) Spartan Motors, Inc. Alcoholic Beverages - 23.8% Anheuser-Busch InBev NV (b) Anheuser Busch Inbev Sa/nv - ADR (b) Carlsberg A/S (b) Diageo plc, - ADR (b) Molson Coors Brewing Co. - Class B Monsanto Co. Pernod Ricard SA (b) SABMiller plc (b) Casinos, Gambling & Lotteries - 16.1% Bally Technologies Inc. (a) Churchill Downs, Inc. Galaxy Entertainment Group Limited, (a)(b) International Game Technology Ladbrokes plc (b) Melco Crown Entertainment Ltd. - ADR (a)(b) Sands China Ltd. (a)(b) Wynn Macau Limited (a)(b) Wynn Resorts, Ltd. Tobacco - 30.0% Altria Group, Inc. British American Tobacco PLC- ADR (b) Lorillard, Inc. Philip Morris International Inc. TOTAL COMMON STOCKS (Cost $55,769,870) EXCHANGE TRADED FUND - 0.2% Aerospace & Defense - 0.2% Powershares Aerospace & Defense Portfolio TOTAL EXCHANGE TRADED FUND (Cost $172,027) SHORT TERM INVESTMENTS - 7.3% Investment Companies - 7.3% (1) Value Aim Liquid Assets, 0.21% Fidelity Institutional Money Market Portfolio, 0.25% TOTAL SHORT TERM INVESTMENTS (Cost $4,830,574) Total Investments(Cost $60,772,471) - 99.8% Other Assets in Excess of Liabilities - 0.2% TOTAL NET ASSETS - 100.0% $ (1) These Securities have fluctuating yields. The yields listed is the 7-day yield as of June 30, 2010. ADR - American Depositary Receipt (a) - Non Income Producing (b) - Foreign Issued Securities The cost basis of investments for federal income tax purposes at June 30, 2010 was as follows*: Cost of investments Gross unrealized appreciation Gross unrealized depreciation Net unrealized appreciation *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year's federal tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. Summary of Fair Value Exposure atJune 30, 2010 The Trust has performed an analysis of all existing investments to determine the significance and character of all inputs to their fair value determination. Various inputs are used in determining the value of the Fund's investments.These inputs are summarized in the three broad levels listed below: Level 1 - Quoted prices in active markets for identical securities. Level 2 - Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - Significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund's net assets as of June 30, 2010: Level 1 Level 2 Level 3 Total Common Stocks - - Exchange-Traded Fund - - Short Term investments - - Total** - - * Other financial instruments are derivative instruments not reflected in the Portfolio of Investments, such as futures, forwards and swap contracts, which are valued at the unrealized appreciation(depreciation) on the instrument. **Additional information regarding the industry and/or geographical classification of these investments is disclosed in the schedule of investments. In January 2010, FASB issued Accounting Standards Update No. 2010-06, Improving Disclosures about Fair Value Measurements (ASU 2010-06).ASU 2010-06 requires new disclosures regarding transfers in and out of Levels 1 and 2 (effective for interim and annual periods beginning after December 15, 2009), as well as additional details regarding Level 3 transaction activity (effective for interim and annual periods beginning after December 15, 2010).There were no significant transfers into or out of Level 1 and Level 2 fair value measurements during the reporting period, as compared to their classification from the most recent annual report. Generation Wave Growth Fund Schedule of Investments June 30, 2010 (Unaudited) Ticker Symbol: GWGFX Shares Value COMMON STOCKS - 74.2% Administrative & Support & Waste Management & Remediation Services - 1.5% Office Administrative Services - 1.5% Paychex, Inc. $ Construction - 0.7% D. R. Horton, Inc. Finance and Insurance - 20.2% Activities Related to Credit Intermediation - 3.1% Encore Capital Group, Inc. (a) Ocwen Financial Corp. (a) Portfolio Recovery Associates Inc. (a) Depository Credit Intermediation - 0.4% Citigroup Inc. (a) Insurance Carriers - 7.5% Horace Mann Educators Corp. ING Groep N.V. - ADR (a)(b) Unum Group Other Financial Investment Activities - 5.0% Federated Investors, Inc. The NASDAQ OMX Group, Inc. (a) Securities & Commodity Contracts Intermediation & Brokerage - 4.2% Nomura Holdings, Inc. - ADR (b) TD Ameritrade Holding Corp. (a) Health Care & Social Assistance - 0.9% Tenet Healthcare Corp. (a) Information - 8.2% Cable & Other Subscription Programming - 3.0% Comcast Corp. - Class A Other Information Services - 5.2% Google, Inc. (a) NetEase.com - ADR (a)(b) Manufacturing - 39.4% Medical Equipment & Supplies Manufacturing - 1.8% ICU Medical, Inc. (a) Motor Vehicle Manufacturing - 2.8% Spartan Motors, Inc. Pesticide, Fertilizer & Other Agricultural Chemical Manufacturing - 1.8% Monsanto Co. Pharmaceutical & Medicine Manufacturing - 31.5% Amgen Inc. (a) AstraZeneca PLC - ADR (b) Bristol-Myers Squibb Co. Eli Lilly and Co. Gilead Sciences, Inc. (a) Mylan Laboratories (a) Myriad Genetics, Inc. (a) Pfizer Inc. Vertex Pharmaceuticals, Inc. (a) Semiconductor & Other Electronic Component Manufacturing - 1.5% PMC-Sierra, Inc. (a) Retail Trade - 3.3% The Kroger Co. TOTAL COMMON STOCKS (Cost $14,602,016) Domestic Bond Funds - 2.3% Dreyfus High Yield Strategies Fund DWS High Income Trust Total Domestic Bond Funds (Cost $313,979) Sector Funds - 6.5% Mining - 6.5% iShares Silver Trust (a) Market Vectors - Gold Miners ETF Total Sector Funds (Cost $805,345) SHORT TERM INVESTMENTS - 17.8% Investment Companies (1) - 17.8% Aim Liquid Assets, 0.21% Aim STIT-STIC Prime Portfolio Money Market, 0.20% Fidelity Institutional Money Market Portfolio, 0.25% First American Prime Obligation Money Market - Class Z, 0.09% TOTAL SHORT TERM INVESTMENTS (Cost $3,148,493) Total Investments(Cost $18,869,833) - 100.8% Liabilities in Excess of Other Assets - (0.8)% TOTAL NET ASSETS - 100.0% $ (1) These Securities have fluctuating yields. The yield listed is the 7-day yield as of June 30, 2010. ADR - American Depositary Receipt (a) - Non Income Producing (b) - Foreign Issued Securities The cost basis of investments for federal income tax purposes at June 30, 2010 was as follows*: Cost of investments Gross unrealized appreciation Gross unrealized depreciation Net unrealized depreciation *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year's federal tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. Summary of Fair Value Exposure at June 30, 2010 The Trust has performed an analysis of all existing investments to determine the significance and character of all inputs to their fair value determination. Various inputs are used in determining the value of the Fund's investments.These inputs are summarized in the three broad levels listed below: Level 1 - Quoted prices in active markets for identical securities. Level 2 - Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - Significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund's net assets as of June 30, 2010: Level 1 Level 2 Level 3 Total Common Stocks - - Domestic Bonds - - Sector Funds - - Short Term investments - - Total** - - * Other financial instruments are derivative instruments not reflected in the Portfolio of Investments, such as futures, written options, forwards and swap contracts, which are valued at the unrealized appreciation(depreciation) on the instrument. **Additional information regarding the industry and/or geographical classification of these investments is disclosed in the schedule of investments. In January 2010, FASB issued Accounting Standards Update No. 2010-06, Improving Disclosures about Fair Value Measurements (ASU 2010-06).ASU 2010-06 requires new disclosures regarding transfers in and out of Levels 1 and 2 (effective for interim and annual periods beginning after December 15, 2009), as well as additional details regarding Level 3 transaction activity (effective for interim and annual periods beginning after December 15, 2010).There were no significant transfers into or out of Level 1 and Level 2 fair value measurements during the reporting period, as compared to their classification from the most recent annual report. Item 2. Controls and Procedures. (a) The Registrant’s President and Treasurer has concluded, based on an evaluation of the Registrant's disclosure controls and procedures (as defined in Rule30a-3(c) under the Investment Company Act of 1940 (the “1940 Act”)), the disclosure controls and procedures are effective as of a date within 90 days of the filing date of this Form N-Q. (b) There were no changes in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) (17 CFR 270.30a-3(d)) that occurred during the Registrant's last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications for each principal executive officer and principal financial officer of the Registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)).Filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. USA MUTUALS By /s/ Eric Lansky Eric Lansky, President and Treasurer DateAugust 25, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. USA MUTUALS By/s/Eric Lansky Eric Lansky, President and Treasurer DateAugust 25, 2010
